Title: To George Washington from John Robinson, 31 March–2 April 1756
From: Robinson, John
To: Washington, George



Dear Sir
[c.31 March–2 April 1756]

I am under some difficulty in giveing my Advice in your present situation, as I think your presence may be necessary in both Places, tho. from the complaints I have heard from some Gent., who perhaps know nothing of the Matter, of the Behaviour of some of the Officers at the Fort, and the Opinion they have that things would be conducted much better if you was present, and the Apprehensions many of them are under at this time from the Enemy, which I know would be considerably lessened if you was with the Forces, I am induced to think it will be best for you to proceed up, as I am afraid it will be some days before the Assembly will come to a Resolution in what manner to act, and I am perswaded the Committee will excuse your not attending when your presence may be necessary above, I would advise you however to wait on the Govr and have his sentiments on the Matter I am Dr Sir Your Affect. Freind and Servant

John Robinson

